DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 



Species I: the embodiment shown in Fig. 1;
Species II: the embodiment shown in Fig. 6;
Species III: the embodiment shown in Fig. 8;
Species IV: the embodiment shown in Fig. 10;
Species V: the embodiment shown in Fig. 12; and
Species VI: the embodiments shown in Fig. 16 and 17.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 6, 7, 13, and 14.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they 

Species I and II lack unity of invention because even though the inventions of these groups require the technical feature of “the deformation portion comprises at least one cut extending from the contact surface to the central portion, the cut being arranged such that the deformation portion comprises at least one elastically deformable segment”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Choi (US 6,626,427 B2).  Choi teaches the use of a deformation portion 112 comprising at least one cut 118 extending from the contact surface 114 to a central portion 106, the cut being arranged such that the deformation portion comprises at least one elastically deformable segment, in order to enable reliable sheet feeding. Choi, col. 4, line 60 – col. 5, line 13.
Species I and III lack unity of invention because even though the inventions of these groups require the technical feature of “the deformation portion comprises at least one cut extending from the contact surface to the central portion, the cut being arranged such that the deformation portion comprises at least one elastically deformable segment”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Choi, as explained above.
 lack unity of invention because even though the inventions of these groups require the technical feature of “the deformation portion comprises at least one cut extending from the contact surface to the central portion, the cut being arranged such that the deformation portion comprises at least one elastically deformable segment”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Choi, as explained above.
Species I and V lack unity of invention because even though the inventions of these groups require the technical feature of “the deformation portion comprises at least one cut extending from the contact surface to the central portion, the cut being arranged such that the deformation portion comprises at least one elastically deformable segment”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Choi, as explained above.
Species I and VI lack unity of invention because even though the inventions of these groups require the technical feature of “the deformation portion comprises at least one cut extending from the contact surface to the central portion, the cut being arranged such that the deformation portion comprises at least one elastically deformable segment”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Choi, as explained above.
 lack unity of invention because even though the inventions of these groups require the technical feature of “the deformation portion comprises at least one cut extending from the contact surface to the central portion, the cut being arranged such that the deformation portion comprises at least one elastically deformable segment”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Choi, as explained above.
Species II and IV lack unity of invention because even though the inventions of these groups require the technical feature of “the deformation portion comprises at least one cut extending from the contact surface to the central portion, the cut being arranged such that the deformation portion comprises at least one elastically deformable segment”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Choi, as explained above.
Species II and V lack unity of invention because even though the inventions of these groups require the technical feature of “the deformation portion comprises at least one cut extending from the contact surface to the central portion, the cut being arranged such that the deformation portion comprises at least one elastically deformable segment”, this technical Choi, as explained above.
Species II and VI lack unity of invention because even though the inventions of these groups require the technical feature of “the deformation portion comprises at least one cut extending from the contact surface to the central portion, the cut being arranged such that the deformation portion comprises at least one elastically deformable segment”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Choi, as explained above.
Species III and IV lack unity of invention because even though the inventions of these groups require the technical feature of “the deformation portion comprises at least one cut extending from the contact surface to the central portion, the cut being arranged such that the deformation portion comprises at least one elastically deformable segment”, this technical Choi, as explained above.
Species III and V lack unity of invention because even though the inventions of these groups require the technical feature of “the deformation portion comprises at least one cut extending from the contact surface to the central portion, the cut being arranged such that the deformation portion comprises at least one elastically deformable segment”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Choi, as explained above.
Species III and VI lack unity of invention because even though the inventions of these groups require the technical feature of “the deformation portion comprises at least one cut extending from the contact surface to the central portion, the cut being arranged such that the deformation portion comprises at least one elastically deformable segment”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Choi, as explained above.
Species IV and V lack unity of invention because even though the inventions of these groups require the technical feature of “the deformation portion comprises at least one cut extending from the contact surface to the central portion, the cut being arranged such that the deformation portion comprises at least one elastically deformable segment”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Choi, as explained above.
Species IV and VI lack unity of invention because even though the inventions of these groups require the technical feature of “the deformation portion comprises at least one cut extending from the contact surface to the central portion, the cut being arranged such that the deformation portion comprises at least one elastically deformable segment”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Choi, as explained above.
Species V and VI lack unity of invention because even though the inventions of these groups require the technical feature of “the deformation portion comprises at least one cut extending from the contact surface to the central portion, the cut being arranged such that the deformation portion comprises at least one elastically deformable segment”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Choi, as explained above.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653